Citation Nr: 1108678	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for PTSD with depression.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia and osteochondritis dessicans of the left knee (left knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for right knee retropateallar pain syndrome and bursitis secondary to service-connected chondromalacia and osteochondritis dessicans of the left knee (right knee disability).

4.  Entitlement to service connection for alcohol dependence, to include as due to posttraumatic stress disorder (PTSD) with depression.
  

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2002 to October 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a September 2007 rating decision, the RO granted service connection for the left knee disability and assigned a 10 percent disability evaluation.  In a June 2008 rating decision, the RO denied service connection for alcohol dependence and continued a 30 percent disability evaluation for PTSD with depression.  In a March 2009 rating decision, the RO granted service connection for the right knee disability and assigned a 10 percent disability evaluation, effective January 23, 2009.  

In its April 2009 notice of disagreement to the June 2008 rating decision, the Veteran's representative raised the issue of entitlement to an earlier effective date for service connection of PTSD with depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection alcohol dependence, to include as due to PTSD with depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's PTSD with depression has been manifested by sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  It has not been manifested by a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  

2.  The Veteran's chondromalacia and osteochondritis dessicans of the left knee has been manifested by complaints of pain and mild instability; ankylosis; limitation of flexion to 60 degrees or less; and limitation of extension to 5 degrees or more is not shown. 

3.  The Veteran's right knee retropateallar pain syndrome and bursitis has been manifested by complaints of pain and some limited range of motion; ankylosis; limitation of flexion to 60 degrees or less; and limitation of extension to 5 degrees or more is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating in excess of 10 percent for chondromalacia and osteochondritis dessicans of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.

3.  The criteria for an initial rating in excess of 10 percent for right knee retropateallar pain syndrome and bursitis secondary to service-connected chondromalacia and osteochondritis dessicans of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in July 2007 (for the left knee disability), May 2008 (for PTSD with depression), and January 2009 (for the right knee disability), the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  All of the aforementioned letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the PTSD with depression claim, the May 2008 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his PTSD with depression had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.

Specifically as to the claims for the left and right knee, these claims are the appeals of initial ratings and fully satisfactory notices were delivered after they were adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in November 2008 (for the left knee disability) and July 2009 (for the right knee disability).  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decisions of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeals.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Most recently, the Veteran was scheduled for examinations which were cancelled due to the Veteran's incarceration; he has been sentenced to 15 to 20 years.  The Board finds that further attempts for VA to provide him examinations at this time to determine the current severity of his disabilities would be futile.  
 
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to present personal testimony.  Therefore, the duties to notify and assist have been met.  

PTSD with Depression

The Veteran essentially contends that his PTSD with depression is more disabling than contemplated by the current 30 percent disability evaluation.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD with depression. Under the relevant rating criteria, a 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD with depression, for which service connection has been established, the record shows additional diagnoses of an acute adjustment disorder with anxiety and depression.  

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD with depression and that resulting from his nonservice-connected psychiatric disorders.  Further, no mental health professional has attempted to distinguish between said symptomatology.  It appears that to delineate between PTSD with depression and the other disorders would be an impossibility. Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD with depression.

The Veteran's service-connected PTSD with depression is currently rated 30 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met.

As noted above, in order to obtain a 50 percent disability evaluation, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Veteran has not demonstrated a flattened affect.  While a constricted affect was noted on one occasion (February 2009), his affect has consistently been appropriate, full, and/or variable (December 2007, January 2008, April 2008, May 2008, January 2009, and February 2009); appropriate and euthymic (April 2008); and congruent (January 2009 and April 200).  In any case, he has not had a flattened affect. 

Likewise, he has not been shown to have circumstantial, circumlocutory, or stereotyped speech.  His speech was slow in April 2009, but at all other times, it was observed to be of normal rate and rhyme (December 2007), and relevant and spontaneous (January 2008, April 2008, January 2009, February 2009, and April 2009).  Additionally, on VA examination in May 2008, the examiner indicated that the Veteran's speech was spontaneous, clear, and coherent. 

There are also no indications of any panic attacks more than once a week.  The May 2008 VA examiner specifically found that the Veteran did not have panic attacks.  Subsequent to that examination, an April 2009 VA treatment record noted that in connection with his legal issues, the Veteran had "episodic panic-like symptoms" which resulted in severe anxiety, and periods of low energy and low motivation.  However, there is no evidence that such episodes occurred more than a week.  Therefore, the weight of the evidence is against a finding of panic attacks more than once a week. 

There is no indication in the record that that the Veteran has had difficulty in understanding complex commands.   

Also, there is no evidence of impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).   A December 2007 VA treatment record noted that memory appeared intact and the May 2008 VA examination report reflected that recent, remote, and immediate memory were all normal.   

As to impaired judgment, a December 2007 VA treatment record showed that it was fair.  In a May 2008 statement, the Veteran's sister indicated that the Veteran had impaired judgment.  Additionally, the May 2008 VA examination report noted that with regards to judgment that the Veteran understood the outcome of his behavior.  While the Veteran's sister is competent to reflect on her observation of the Veteran's behavior, she does not provide further elaboration as to the Veteran's impaired judgment to determine whether her definition of such is similar to that contemplated by the criteria.  Indeed, the Veteran's sister later states in her letter that the Veteran "understands the impact of his behaviors and the importance of seeking help when needed."  Her latter statement appears to be congruent with the evidence of record including the May 2008 examination report.  Accordingly, the Board concludes that the evidence does not demonstrate impaired judgment has not been shown by the evidence of record.  

There is also no indication of impaired abstract thinking in the record.  He has consistently been noted to have logical and goal-directed thought processes and relevant thought content (January 2008, April 2008, January 2009, and April 2009).  He was assessed as having no abnormal thought content in December 2007 and no gross deficits in April 2009.  Additionally, the May 2008 VA examiner noted that the Veteran's thought process and thought content were both unremarkable, and he was able to interpret proverbs appropriately. 

As to disturbances of motivation and mood, the Veteran has demonstrated mild depression (January 2009 and February 2009) and depression (January 2009).  His mood has also been described as neutral (January 2008 and April 2008), anxious (December 2007, January 2009 and April 2009), irritable (December 2007), and cheerful (April 2008 and February 2009).  The May 2008 VA examination report noted that the Veteran was short with people and that he stuck to himself.  He has also been noted to have difficulty staying motivated (April 2009).  Therefore, affording the Veteran the benefit of the doubt, the Board finds that he has demonstrated disturbances of motivation and mood.  

As for difficulty in establishing and maintaining effective work and social relationships, a December 2007 VA treatment record noted that the Veteran reported that he was withdrawn and avoided crowds, and that he had strained relationships.  The May 2008 VA examination report showed that the Veteran was single, lived with his sister, and his social relationship consisted of his family and friends.   The VA examiner also noted that Veteran's social life was constricted.  In her May 2008 statement, the Veteran's sister indicated that the Veteran had difficulty maintaining and establishing effective relationships.  She indicated that the Veteran had a temper, was unable to effectively communicate with his girlfriend, and cited a violent alteration he had with his girlfriend for which the police were called.  However, the Veteran's sister also stated that the Veteran has developed relationships with other substance abusers through his participation with the substance abuse program.  In light of the foregoing, the Board concludes that Veteran is shown to have difficulty establishing and maintaining effective work and social relationships.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted.  In addition to the criteria cited above, the Board notes that the Veteran has trouble with sleeping.  However, he has not been shown to have occupational and social impairment with reduced reliability and productivity.   Although he has demonstrated disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, he has not evidenced a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking as contemplated by a higher rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Additionally, the Veteran has been assigned a GAF score range of 50-55 in December 2007 and a score of 56 in May 2008.  Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2010) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). The Veteran's GAF scores are consistent with findings such of moderate symptoms, and are congruent with the current 30 percent disability rating.

Furthermore, the Board finds that the criteria for a 70 percent rating is also not warranted as the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran has not demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  See id.  The evidence has consistently shown that the Veteran was clean and neatly groomed, and appropriately dressed; and he denied suicidal ideation.  Also, while the Veteran has been shown to have difficulty establishing effective work and social relationships, there is no indication that he has an inability to establish and maintain such relationships.  Indeed, he has maintained relationships with his girlfriend, sister, and those in his support group.  

Additionally, he  has not been shown to meet the criteria for a 100 percent evaluation since there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left Knee Disability 

The Veteran essentially contends that his left knee disability is more disabling than contemplated by the current 10 percent evaluation. 

Since the initial grant of service connection, the left knee has been assigned a 10 percent disability evaluation, a 100 percent evaluation from November 20, 2007, to January 31, 2008, based on surgical treatment necessitating convalescence, and a 10 percent disability evaluation effective February 1, 2008.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that in assigning a 100 percent disability evaluation, the RO has staged the Veteran's rating as contemplated by Fenderson.  As to the periods outside the 100 percent evaluations, the Board will consider entitlement to "staged ratings."  

The Veteran's left knee disability has been rated under Diagnostic Codes 5299-5257.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in September 2007, the Veteran complained of giving way, instability, pain, stiffness, and weakness.  He denied episodes of dislocation or subluxation.  On examination, it was noted that there was no evidence of abnormal weight bearing, inflammatory, arthritis, or joint ankylosis.  The examiner noted that the Veteran's left knee was manifested by crepitus, tenderness, painful movement, and increased pain and grating when the knee was moved while pressed was applied to the patella.  There were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, instability, or patellar or meniscus abnormality.  Range of motion was normal from 0 to 140 degrees without pain, and no additional loss of motion was due to pain, fatigue, lack of endurance, incoordination, or weakness.  There were no meniscal abnormalities; and Lachman, McMurray, and laxity tests were all negative.  X-ray reports noted large medial femoral condyle osteochondral lesion with unstable fragment and tiny popliteal cyst, and osteochondritis dessicans of the medial condyle.   

An October 2007 VA treatment record noted that the Veteran's left knee did not exhibit warmth or effusion, was nontender to palpation, and demonstrated active and passive range of motion from 0 to 135 degrees.  The left knee was stable to varus and valgus stress; stable with Lachman and anterior and posterior drawer; and McMurray test was negative.  A November 2007 VA treatment record noted that the Veteran had full range of motion of the left knee without effusion.  A January 2008 VA treatment record showed that the Veteran demonstrated range of motion from nearly full extension to approximately 110 degrees, and he had no significant effusion.  

Based on the evidence, the Board finds that a rating in excess of the current 10 percent evaluation for the left knee is not warranted.  While the Veteran complained of giving way and instability, he has not demonstrated instability on objective examination, and certainly not to a moderate degree.  Therefore, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 for other impairment of the knee.

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  However, there is no evidence that the Veteran has left knee arthritis to warrant a separate rating. 

The Board has also evaluated the Veteran's left knee disability under other relevant criteria to determine whether an increased rating is warranted.  The Veteran has not demonstrated loss of range of motion to warrant a rating under the criteria for limitation of flexion or extension, as he has been shown to have either full or nearly full range of motion.  See infra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010); 38 C.F.R. § 4.71, Plate II (2010).  That is, the evidence does not show limitation of flexion to 60 degrees or less or limitation of extension to 5 degrees or more in the left leg.  

Additionally, the evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of left knee pain throughout the record.  However, as noted above, the September 2007 VA examination report noted that there was no additional loss of motion due to pain, fatigue, lack of endurance, incoordination, or weakness.  Therefore, a higher rating is not warranted.  

The Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran essentially contends that is right knee disability is more disabling than contemplated by the current 10 percent evaluation. 

Since the initial grant of service connection, the right has been assigned a 10 percent disability evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). Thus, the Board will consider entitlement to "staged ratings."

The Veteran's right knee disability has been rated under Diagnostic Code 5019 for bursitis which shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2010).

Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

On VA examination in February 2009, the Veteran complained of pain, stiffness, popping, grinding, and catching of the right knee.  He denied using a brace or any other type of assistive device.   On evaluation, the examiner noted that gait was normal without evidence of abnormal weight bearing, loss of a bone, inflammatory arthritis, or ankylosis.  Range of motion was from 0 to 130 degrees, with tenderness at 125 in flexion and 50 degrees in extension.  There was crepitus, snapping/popping, grinding, and tenderness to palpation of the subpatellar, medial and posterior parts of the knee; however, there was no effusion, swelling, erythema, warmth, subpatellar tenderness, or laxity of the anterior cruciate ligament, lateral collateral ligament, or medial collateral ligament.  Additionally, McMurray's testing was negative.  An x-ray report showed a normal right knee.  

Based on the evidence, the Board does not find that a rating in excess of 10 percent for the right knee disability is warranted.  With respect to Diagnostic Codes 5260 and 5261, the Board does not find that higher evaluations are warranted. The Veteran demonstrated range of motion from 0 to 130 degrees.  Thus, flexion has not been limited to anywhere near 30 degrees or less, such that a 20 percent evaluation would be assigned under Diagnostic Code 5261.  In addition, given that extension has not been limited to 15 degrees or more, a higher evaluation under Diagnostic Code 5261 is also not warranted.

The Board also notes that under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the right knee.

With respect to potential application of other criteria, the evidence does not support an award for an increased rating for the right knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5257 for recurrent subluxation or lateral instability; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2010).

With regard to assignment of a separate rating based on lateral instability or subluxation under Diagnostic Code 5257, the Board acknowledges the Veteran's complaints of crepitus, snapping/popping, grinding, and tenderness to palpation of the subpatellar, medial and posterior parts of the knee; however, the clinical findings do not support a finding of lateral instability or subluxation of the knee.  On the contrary, there was no effusion, swelling, erythema, warmth, subpatellar tenderness, or laxity of the anterior cruciate ligament, lateral collateral ligament, or medial collateral ligament.  Additionally, McMurray's testing was negative.  Accordingly, a separate disability evaluation based on instability of the right knee is not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2009 VA examiner noted that on repetition of motion, there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  The examiner indicated that he could not express additional limitation due to repetitive use during a flare-up, without resorting to speculation.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee are not met.

The Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Additionally, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Diagnostic Codes 9411 (PTSD), 5299-5257 (left knee), and 5019 (right knee) reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the competent evidence does not demonstrate that  his PTSD with depression, left knee disability, or right knee disability cause marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  As of the date of his PTSD examination, the Veteran was working part-time and going to college, where his initial grade was an A.  The left knee examination report noted that the Veteran's left knee resulted in decreased mobility, lack of stamina, and pain resulting in being assigned to different duties and increased absenteeism.  The right knee examination report noted that the Veteran did not miss any time from work in the last year and that his decrease mobility and problems lifting, and carrying, and pain caused him to be assigned to different duties at work as a runner at a law firm.  Thus, any effect on his occupation is already contemplated by the schedules.  Additionally, his disabilities have not required frequent hospitalizations, nor have they otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected PTSD with depression, and left and knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Rather, his disability picture is contemplated by the rating schedules, and the schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A rating in excess of 30 percent for PTSD with depression is denied.

An initial rating in excess of 10 percent for chondromalacia and osteochondritis dessicans of the left knee is denied.

An initial rating in excess of 10 percent for right knee retropateallar pain syndrome and bursitis secondary to service-connected chondromalacia and osteochondritis dessicans of the left knee is denied.


REMAND

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded an examination for his claim of service connection for alcohol dependence in May 2008.  The examiner opined that the Veteran's alcohol dependence was not caused by the service-connected PTSD.  He also opined that alcohol dependence was no longer active and so it could not be aggravated by PTSD.  The Board observes that VA Medical Center records dated after the May 2008 VA examination report show that the Veteran had been treated for alcohol dependence.  The Board, therefore, finds that the May 2008 VA examination report is inadequate as to whether alcohol dependence is aggravated by PTSD, since his most recent medical records show on-going treatment for alcohol dependence.  As noted above, the Veteran is currently incarcerated; therefore, his records should be forwarded to a VA examiner to render an opinion as to whether alcohol dependence is aggravated by PTSD with depression.

Accordingly, the case is REMANDED for the following actions:

1. Refer the Veteran's claims folder to an appropriate VA examiner for a clarifying opinion as to whether alcohol dependence was aggravated by service-connected PTSD with depression.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records as well as his assertions noted in the claims folder.  The examiner must assume that the Veteran currently has alcohol dependence. 

The examiner should specifically determine whether alcohol dependence is either caused by or permanently aggravated by Veteran's service-connected PTSD with depression.  If the service-connected PTSD depression aggravated (i.e., permanently worsened) alcohol dependence, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


